UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-1151


SONIA I. WRIGLESWORTH,

                     Plaintiff - Appellant,

              v.

RYAN D. MCCARTHY, Secretary, U.S. Department of the Army,

                     Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:18-cv-00339-D)


Submitted: November 17, 2020                                Decided: November 19, 2020


Before MOTZ and KEENAN, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Dennis L. Friedman, Philadelphia, Pennsylvania, for Appellant. Robert J. Higdon, Jr.,
United States Attorney, Joshua B. Royster, Assistant United States Attorney, Rudy E.
Renfer, Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Sonia I. Wriglesworth appeals the district court’s orders granting the Secretary of

the Army’s motion to dismiss Wriglesworth’s amended complaint alleging retaliation

under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17, and

denying Wriglesworth’s Fed. R. Civ. P. 59(e) motion. We have reviewed the record and

considered the parties’ arguments and find no reversible error. Accordingly, we affirm the

district court’s orders. Wriglesworth v. McCarthy, No. 5:18-cv-00339-D (E.D.N.C. Sept.

11, 2019; filed Dec. 12, 2019 & entered Dec. 13, 2019); see Fed. R. Civ. P. 52(a)(3) (“The

court is not required to state findings or conclusions when ruling on a motion under [Fed.

R. Civ. P.] 12[.]”). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED




                                            2